      Case 2:15-cv-00990-JJT Document 178 Filed 08/26/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Patrick LaCross, et al.,                           No. CV-15-00990-PHX-JJT
10                         Plaintiffs,                   ORDER
11    v.
12    Knight Transportation Incorporated, et al.,
13                         Defendants.
14
15          In their joint status report (Doc. 177), the parties agree this action should proceed in
16   this Court as a putative class action in light of the Supreme Court’s decision in New Prime,
17   Inc. v. Oliveira, 139 S. Ct. 532 (2019). The parties also propose a class certification phase
18   schedule, which the Court will now enter.
19          IT IS HEREBY ORDERED that the parties shall meet the following deadlines:
20          •      Defendants shall file a responsive pleading to Plaintiffs’ First Amended
21                 Complaint (Doc. 102) by September 12, 2019.
22          •      Plaintiffs shall file the Motion for Class Certification by April 13, 2020.
23          •      Defendants shall file a Response to Plaintiff’s Motion for Class Certification
24                 by June 22, 2020.
25          •      Plaintiffs shall file a Reply to Plaintiff’s Motion for Class Certification by
26                 July 20, 2020.
27
28
      Case 2:15-cv-00990-JJT Document 178 Filed 08/26/19 Page 2 of 2



 1         The Court will set a status conference as necessary upon resolving Plaintiffs’
 2   Motion for Class Certification.
 3         Dated this 26th day of August, 2019.
 4
 5                                       Honorable John J. Tuchi
                                         United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
